Citation Nr: 0008734	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-01 483	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
May 1993 rating determination by the Philadelphia, 
Pennsylvania Regional Office (RO).   This case was previously 
before the Board in December 1995 and remanded for additional 
development and adjudication.

Upon reviewing the evidentiary record, the Board requested an 
opinion from a physician in the VA Veterans Health 
Administration (VHA) in December 1998.  The VHA opinion of E. 
Frazier Ward, M.D., Chief, Orthopedic Surgery, Jackson, 
Mississippi VA Medical Center was received in March 1999.  
The opinion was then referred to the veteran' s 
representative in March 1999 and no additional written 
argument was submitted.  In July 1999, the Board requested an 
additional VHA opinion.  In January 2000, a second opinion 
from Dr. Ward was received.  In March 2000, the opinion was 
referred to the veteran' s representative and no additional 
written argument was submitted.


FINDINGS OF FACT

1.  The veteran's left shoulder pain in service was acute and 
transitory and a chronic disability was not then present.

2.  The veteran has not presented competent medical evidence 
of a relationship between service and his current left 
shoulder arthritis.



CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was treated for left 
shoulder pain in conjunction with treatment for a respiratory 
condition in May 1990.  

Post-service VA outpatient treatment records show that in 
April 1992 the veteran was evaluated for continued complaints 
of left shoulder pain diagnosed as deltoid bursitis.  In May 
1992, the veteran was evaluated for aching left shoulder 
which aggravated the left hand.  He was unable to raise his 
arm or bring it back.  On examination lateral abduction of 
the left shoulder was to 80 degrees.  Motor strength was 5/5 
in all muscle groups.  There was pain at the left subacromial 
bursa area.  The clinical assessment was left subacromial 
bursitis.  X-rays of the left shoulder showed sclerotic 
changes at the super lateral aspect of the humeral head and 
tendinitis.

On VA examination in May 1992, the veteran reported left 
shoulder pain.  On examination there were no signs of muscle 
wasting or muscle weakness.  The veteran had pain on lateral 
abduction to 80 degrees as well as tenderness at the 
bicipital tendon.  The diagnosis was left shoulder pain 
secondary to bursitis/bicipital tendinitis.  

On VA examination in December 1992, the veteran reported 
aching and loss of motion since 1990, which seemed to have 
come on spontaneously while he was working in a recruiting 
office in Philadelphia.  He was last X-rayed at the 
Philadelphia Naval Hospital in May 1992.  Passively he had a 
complete range of motion on a manual basis.  He complained of 
some pain on abduction and external rotation, such as one 
might expect to find with an impingement syndrome or a 
subdeltoid bursa inflammation process.  The examiner stated 
that however, one would not anticipate this to present for a 
such a period time without some specific form of care.  There 
was no objective orthopedic evidence of this symptom complex 
in any event and how the mechanism was towards continuance 
was unknown.  The examiner concluded that there were no 
orthopedic objective signs to account for the veteran's 
subjective symptomatic complaints.  X-rays showed a focal 
area of hypertrophic new bone along the superior margin of 
the capsular insertion possibly secondary to previous trauma.  

On VA examination in August 1997, the veteran reported a 10-
year history of left shoulder pain in the acromial region 
anteriorly.  He had pain on abduction of the left shoulder to 
70 degrees and extended 10 degrees in the neutral position as 
far as the internal/external rotation was concerned.  At this 
point he began to get discomfort anterior to the shoulder 
over the deltoid region, and attempts to extend any further 
increased the pain.  He denied any injury.  He has no trouble 
driving, has not been awakened by pain and changes of weather 
do not seem to affect it.  There was no numbness or tingling.  
He has pain daily or if he gets into the proper position he 
can bring it on.  He had full activity as far as the elbow, 
wrist and fingers were concerned.  He has learned how to get 
dressed so that it does not bother him, but he felt it was 
getting worse. 

Pertinent findings on examination revealed the veteran's the 
left shoulder was 1/2-inch higher than the right.  There was no 
wasting or atrophy of muscles about the shoulder girdle.  He 
was very tender when palpated on the left shoulder over the 
anterior portion over the humeral head.  He likened this to 
the pain that he has when he gets into certain positions.  
Arm circumference on the right was 101/2-inches and 101/4-inches 
on the left; forearm circumference on the right was 101/4-
inches and 10-1/8 on the left.  Active motions of the left 
shoulder were forward flexion to 90 degrees, extension to 60 
degrees and abduction to 90 degrees but at the extreme of 90 
degrees on the left he complained of discomfort.  Internal 
rotation was 80 degrees and external rotation was to 60 
degrees but at about 50 degrees he experienced pain which 
increased in intensity to 60.  Reaching overhead was to 140 
degrees and any further attempt at becoming erect overhead on 
the left caused discomfort.  On passive range of motion the 
examiner was able to manipulate the shoulder with essentially 
the same range of motion and same response.  Radial pulse was 
present bilaterally.  Reflexes, biceps, triceps and radial 
were present, brisk and equal bilaterally.  Sensation over 
the major skin innervation was present bilaterally.  There 
was no area of anesthesia and no dermatomal mapping.  He 
could fan his fingers and pinch the thumb against the second 
metacarpal.  There was no crepitation audibly as he moved the 
shoulders.  Passively the only pain was on left shoulder 
abduction to 70 degrees in the neutral position, then his 
discomfort was lateral to the acromial process.  A report of 
X-rays administered in August 1997 noted no abnormality of 
the left shoulder.  The glenohumeral and acromioclavicular 
joints were normal.  The diagnosis was tendinitis, chronic, 
shoulder left - (rotator cuff).  

In February 1998, the examiner reviewed his previous August 
1997 examination report and stated that any difficulty 
involving the left shoulder was of minimal degree, had been 
present for a prolonged period of time and that all 
evaluations to this point had been fairly well within normal 
limits.  The examiner suggested a MRI of the proximal humeral 
and left shoulder region, left side, to look for a rotator 
cuff type problems or possible bicipital tendon involvement.  

A MRI was administered in March 1998 and in an addendum to 
the February 1998 examination report the examiner stated that 
no rotator cuff tear was noted.  However there were mild 
degenerative changes in the acromioclavicular joint.  

On VA examination in June 1998, after review of the claims 
folder, the examiner noted the only mention of shoulder pain 
in the veteran service medical records in May 1990.  At that 
time there was no history of shoulder trauma and the pain was 
not related to physical activity.  The pain did not appear to 
be an acute arthritic process, but related to the 
cardiopulmonary status.  The examiner also noted the 
veteran's history of severe hypertension and chronic smoking 
with chronic obstructive pulmonary disease and an asthmatic 
component.  There was no other mention of left shoulder pain 
in the service medical records.  The examiner reviewed the 
December 1992 X-ray report, stating that the hypertrophic new 
bone formation along the line of a capsular insertion on the 
superior aspect of the humeral head may have been related to 
trauma of the shoulder girdle of a more recent origin.  The 
examiner noted that the veteran's retirement was more than a 
year prior to that therefore it was unlikely that this was 
something while on active duty.  Shoulder X-rays were 
repeated in August 1997 and at that time there were no 
significant abnormalities identified.  For further 
clarification a MRI of the left shoulder was performed in 
March 1998.  There was some mild degenerative change in the 
acromioclavicular joint and some mild inflammatory change on 
the distal supraspinatus tendon but no rotator cuff tear.  
These radiologic studies were essentially diagnostic of the 
veteran's left shoulder disorder.  

The examiner stated that he discussed the discrepancy in 
examinations with another physician who stated that the 
abduction discomfort, which began at 90 degrees, was 
essentially normal function for a shoulder.  Above 90 degrees 
is related more to scapular function than shoulder.  The 
consulting physician felt the evaluation was within normal 
limits and that the decreased ability to go above 90 degrees 
would be related to the scapula, not the shoulder.  The 
examiner concluded that the current shoulder disorder was not 
related to the single episode of left shoulder pain noted in 
the service medical records of May 1990.  The shoulder pain 
at that time, by history, did not relate to shoulder trauma 
and was not related to physical activity of the shoulder 
joint.  Thus, it was not at that time arthritic or tendinitis 
in origin.  As to whether or not it was related to any injury 
or event in the service, the examiner was unable to locate 
any injury or event in the service related to the veteran's 
activity which would be responsible for mild degenerative 
arthritis in the acromioclavicular joint, or mild tendinitis 
involving the distal supraspinatus tendon.  The examiner 
suspected that both of these shoulder disorders began after 
August 1991, since when the veteran retired from active duty 
at that time, there was no mention of any musculoskeletal 
complaints involving the left shoulder.  The examiner 
concluded that it was more likely than not that the mild 
degenerative arthritis in the acromioclavicular joint and 
mild tendinitis involving the distal supraspinatus tendon 
developed after August 1991 and are not related to active 
duty.

In December 1998, the Board requested a Veterans Health 
Administration (VHA) opinion and a response dated in March 
1999 was received from E. Frazier Ward, M.D., Chief of 
Orthopedic Surgery at the Jackson, Mississippi VA Medical 
Center.  He noted the veteran's medical history during 
service, particularly the complaints of left shoulder pain in 
May 1990.  Dr. Ward also noted that no mention was made of 
shoulder difficulty, history of trauma or injury at 
retirement in August 1991.  He also considered the post 
service complaints of shoulder pain as well as the May 1992 
and December 1992 X-ray reports which showed sclerotic 
changes and hypertrophic bone along the capsula insertion.  
Dr. Ward reported that without X-rays this could be 
consistent with calcific tendinitis or calcific bursitis.  He 
noted that no mention was made of the acromioclavicular 
joints of which the veteran is now reporting.  Subsequent X-
rays in August 1997 showed no abnormalities and a MRI in 
March 1998 revealed no rotator cuff tear.  The examiner noted 
the veteran had some acromioclavicular joint (degenerative 
type arthritis) but this were not complained of at the time 
of discharge or seen on the films in May 1992.  The veteran's 
occupation was reviewed and the veteran's age was noted, 
having been born in 1945.  Dr. Ward concluded that the 
findings of AC joint degeneration and narrowing would go 
along with an aging process.  

In response to specific questions Dr. Ward stated that the 
veteran was now symptomatic and had some degeneration of the 
shoulder.  The complaint given in the Navy in May 1990, when 
the veteran had pulmonary problems, could have been related 
to pleural irritation and pain radiation to the shoulder.  He 
noted the veteran had ample time to report his left shoulder 
when he went for his separation physical in 1991.  Dr. Ward 
concluded that this was primarily an aging degenerative 
process of the left shoulder.  The X-rays in 1992 are not 
indicative of degenerative arthritis as they are now for the 
MRI in March 1998.  

In an addendum to that report dated in January 2000, Dr. Ward 
stated that since the veteran did complain of some shoulder 
problems in May 1992, which was within a year of his 
discharge in 1991, that this becomes more of an 
administrative issue as to the awarding of his disability.


Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, it is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).

The law permits the granting of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991 & Supp. 1999).  Service connection 
may also be granted on a presumptive basis for certain 
chronic diseases, including arthritis, if manifest to a 
degree of 10 percent or more within a year after service 
discharge.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (West 1991 & Supp. 1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).   

Service medical records show that the veteran was evaluated 
for left shoulder pain in May 1990.  However, there is no 
credible evidence of chronic left shoulder residuals.  The 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  The veteran's 1991 retirement examination was 
negative for any residual disability.  In this case, the 
medical evidence tends to establish that the veteran 
developed a left shoulder disability after separation from 
military service.  

Although the record shows a diagnosis of left shoulder pain 
secondary to bursitis/bicipital tendinitis in May 1992, there 
is no competent medical evidence as to any nexus between such 
diagnosis and the veteran's one in-service complaint of left 
shoulder pain.  Rather, the in-service complaint was acute 
and not shown to be chronic.  Moreover, the left shoulder 
pain was not diagnosed as tendinitis/bursitis, in service, 
but simply noted in association with evaluation for a 
respiratory condition.  At that time there was no history of 
shoulder trauma and the pain was not related to physical 
activity.  In addition, the VA examiner in June 1998 reviewed 
the December 1992 X-ray report, stating that the hypertrophic 
new bone formation along the line of a capsular insertion on 
the superior aspect of the humeral head may have been related 
to trauma of the shoulder girdle of a more recent origin.  
The examiner noted that the veteran retirement was more than 
a year prior to that therefore it was unlikely that this was 
something while on active duty.  The examiner concluded that 
the veteran's shoulder disorders began after August 1991 and 
are not related to active duty.

As previously noted, the retirement examination in 1991 was 
negative for any left shoulder disability and it was not 
until 1998 that left shoulder arthritis was diagnosed.  In a 
December 1998 VHA opinion the examiner concluded that this 
was primarily an aging degenerative process of the left 
shoulder as the X-rays in 1992 are not indicative of 
degenerative arthritis as they are now for the MRI in March 
1998.  Therefore, there is no indication that any left 
shoulder arthritis now present had its origins during 
service.  As such, the presumptive provisions with respect to 
arthritis do not apply. 

The veteran has been very specific in asserting that he has a 
current left shoulder disorder related to service and 
subsequent post-service medical records report arthritis of 
the left shoulder.  However, the Board finds that, as a left 
shoulder disability was not shown in service, and there is no 
indication from the record that any degenerative changes were 
manifested to a compensable degree within a year of service, 
there is no basis in the current record upon which to grant 
service connection.  Furthermore, the evidence of record 
overall indicates that the veteran's shoulder condition is 
more properly attributable to the aging process.

The veteran's allegations of entitlement have also been 
considered, but his statements are not competent evidence of 
causality.  As a layperson, he is not competent to give a 
medical opinion on diagnosis or etiology of a disorder.  
LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. Brown, 
8 Vet.App. 449 (1995).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a left shoulder disability.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


